WOODLEY, Judge.
The offense is burglary; the punishment, six years.
No statement of facts accompanies the record and there are no bills of exception.
The record reveals that the trial judge, after a hearing in the absence of the jury, entered an order finding that the statement of the defendant offered in evidence was voluntarily given after statutory warning and after he had been told that he had the right to consult an attorney, which he declined to do. Also, the court’s charge reflects that the issue of voluntariness was submitted to the jury.
In the absence of a statement of facts or bills of exception, the complaint relating to the admission of the confession is not before us for review.
The same is true as to appellant’s complaint which relates to argument of counsel for the state.
The judgment is affirmed.